Citation Nr: 1010722	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-39 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to January 11, 2008 and a rating in excess of 50 
percent thereafter for the service-connected posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the RO in 
Huntington, West Virginia that initially granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective on May 31, 2007.  

Subsequently, in a September 2009 decision of the RO in 
Newark, Jew Jersey assigned a 50 percent rating for the 
service-connected PTSD, effective on January 11, 2008.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  



FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prior to January 11, 2008, the service-connected PTSD is 
shown to have been productive of a disability picture that 
more nearly approximated that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The service-connected PTSD is not shown to have been 
productive of disability picture manifested by occupational 
and social impairment with deficiencies in most areas and an 
inability to establish and maintain meaningful relationships 
at any time during the course of the appeal.  



CONCLUSIONS OF LAW

1.  Prior to January 11, 2008, the criteria for the 
assignment of an initial rating of 50 percent for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code (Code) 
9411 (2009).  

2.  The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code (Code) 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a June 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Furthermore, he was advised of how 
disability ratings and effective dates were assigned.  

With regard to the claim for an increased initial rating, the 
Board observes that the appeal of that issue arises from the 
decision that granted service connection for that disability.  

Once service connection has been granted, VA's VCAA notice 
obligations are fully satisfied, further notice is not 
warranted, and any defect in the notice is deemed to be non-
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim 
has been substantiated after the enactment of VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).  

Accordingly, as the Veteran has not identified or shown that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records and examination reports, private 
physician's statements and the Veteran's statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in May 2008.  The reports of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate psychological 
examination and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this aspect of the decision.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits. See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

However, when the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The initial 30 percent for the Veteran's PTSD has been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2009).  

Pursuant to the General Rating Formula, a 30 percent is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A rating of 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

The service-connected PTSD in this case is shown to have 
produced occupational and social impairment with reduced 
reliability and productivity difficulty in establishing and 
maintaining effective work and social relationships 
reflective of a 50 percent disability rating, as indicated in 
VA treatment records, lay statements, and examination 
records.  

For example, during the July 2007 VA examination, the Veteran 
reported sporadic nightmares, bad dreams, hypervigilance, 
easy startle reflex, depression, and anxiety occurring most 
days.  

The VA examiner noted that the patient was dressed casually, 
his mood was neutral and affect was appropriate.  The Veteran 
denied suicidal or homicidal ideation.  The examiner assigned 
a GAF score of 55, and noted that his symptoms were moderate.  

The July 2007 VA examination indicates that the Veteran was 
assigned a GAF score of 55, which is reflective of moderate 
symptomatology contemplated in a 50 percent rating.  

In his January 2008 Notice of Disagreement, the Veteran 
indicated that his PTSD was worse than the 30 percent rating.  

The January 2008 mental health treatment records from the Vet 
Center note that the Veteran suffered from depression, 
disturbing memories, trouble relaxing, trouble sleeping 
associated with bad dreams, feelings of low self-worth, 
excessive sensitivity to news reports of war, hypervigilance, 
difficulty in personal relationships including wife, family, 
friends, and co-workers, short term memory loss, excessive 
desire for isolation or privacy and fear of people, crowds 
and social situations.  The Veteran denied suicidal or 
homicidal thoughts or plans. 

The January 2008 Vet Center treatment record indicates that 
the Veteran was assigned a GAF of 40, which is reflective of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work.)  

The March 2008 mental health treatment record from the Vet 
Center noted that the Veteran's level of functioning and 
symptom was severe.  The treating physician noted that the 
Veteran reported symptoms of depression, disturbing memories, 
trouble relaxing, trouble sleeping usually associated with 
bad dreams, feelings of low self-worth, excessive sensitivity 
to news reports of war, fear of people, crowds, or social 
situations, hypervigilance, difficulty in personal 
relationships including wife, family, friends and co-workers, 
excessive desire for isolation and privacy, and short-term 
memory impairment.

During the May 2008 VA examination the Veteran reported sleep 
problems, bad dreams, feeling edgy, jumping as a result of 
loud noises, mood swings, irritability, isolation, 
flashbacks, avoidance of movies about war, hyper arousal, 
poor relationship with one brother and his daughter, and a 
loss of interest in things he once enjoyed doing.  

The Veteran also indicated that he had a close relationship 
with one of his two brothers and a sister.  He would 
occasionally go bowling or out with his wife, enjoyed people, 
but tended to avoid social situations.  The Board notes that 
the Veteran had been married for the past 13 years. 

The examiner noted the Veteran's mood to be flat and his 
affect blunted.  He indicated that the Veteran's symptoms 
were mild to moderate in severity.  He further noted that the 
Veteran had recurring and intrusive thoughts with regard to 
his time in the service, recurring and distressing dreams, 
relived the traumatic event via flashbacks and dissociative 
reactions, and experienced intense psychological distress as 
a consequence of exposure to cues that reminded him of the 
war.  

The Veteran was found to avoid thoughts, feelings and 
conversations associated with the trauma and avoided 
activities, places and people that would arouse 
recollections.  The examiner noted that the Veteran had 
significantly decreased interest in participation in formerly 
enjoyable activities and he felt detached and estranged from 
others.  

Finally, the examiner indicated that the Veteran has a 
restricted emotional affect, difficulty falling and staying 
asleep, irritability with outbursts of anger, hypervigilance 
and exaggerated startle response on a regular and frequent 
basis at a mild-to-moderate severity.  The examiner noted 
that the Veteran worked full time in an isolated capacity as 
a driver.  

The May 2008 VA examination indicates that the Veteran was 
assigned a GAF score of 60, which is reflective of moderate 
symptomatology and, as such, is contemplated by a 50 percent 
rating.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

As such, the Board finds that the service-connected 
disability picture approaches but does not exceed a level of 
impairment manifested by occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  This level of dysfunction, in the Board's 
opinion, would not be consistent with more than moderate 
overall social and industrial inadaptability.  

On the other hand, the service-connected disability picture 
is not shown to cause occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  

The Board notes in this regard that the Veteran has 
consistently denied suicidal or homicidal ideations.  
Furthermore, he is able to work full time and maintain a 
relationship with his wife, one brother and sister.  

Moreover, the Veteran was noted to be oriented to person, 
place and time as well as capable of handling his own 
finances independently.  

The Veteran also is not shown to have experienced near 
continuous panic or depression with a resulting inability to 
function independently, appropriately and effectively or to 
have exhibited impaired impulse control manifested by 
unprovoked irritability with periods of violence.  

Given these facts, the Board finds that a rating in excess of 
50 percent for the service-connected PTSD is not assignable 
at any time during the course of the appeal.  





ORDER

For the period of the appeal prior to January 11, 2008, an 
increased, initial rating of 50 percent, but no more for the 
service-connected PTSD is granted, subject to the regulations 
controlling the award of VA monetary benefits.  

An increased rating higher than 50 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


